PD-0562-15
May    , 2015


Clerk                                                       RECEIVED IN
Court of Criminal Appeals                                 COURT OF CRIWAL APPFA'.?
P.O. Box 12308
Austin, Texas 78711                                             MAY 112015
RE: Motion For Extension of Time
  Appeal no. 06-14-00112-CR                                Abel Acosta, Cleft

Dear Clerk,

  Enclosed, please find the Original Motion For Extension of Time. Please
file and bring to the attention of this Court.
  Your assistance will be greatly appreciated in this matter.


                                                   Respectfully,


                                                   Rashad Lee #1932553
                                                   2101 FM 369 North
                                                   Iowa Park, Texas 76367



                                                            FILED IN
                                                    COURT OF CRIMINAL APPEALS
                                                          MAY 112015

                                                        Abel Acosta, Cierk
                     Cause No.



RASHAD LEE                              §                IN THE COURT
             Petitioner

v.                                      §                    OF

THE STATE OF TEXAS                      §                CRIMINAL APPEALS


                          MOTION FOR EXTENSION OF TIME


TO THE HONORABLE JUDGE OF SAID COURT:

•'. CCOMES NOW, Rashad Lee, Petitioner in the above style file this Motion
For Extension of Time to file his Petition For Discretionary Review (PDR)
from the Court of Appeals Sixth Appellate District of Texas affirming
his appeal in Cause No. 06-14-00112-CR. The Petitioner's Appeal was affirmed
on the date of April 9, 2015.
     Pursuant to Texas Rule of Appellate Procedure 48, the Petitioner has
the right to file a pro se Petition for Discretionary Review of the Appellate
Court's decision.

     Petitioner is currently in an Education Class, in which utilizes his
time that:he should, be using to prepare his PDR Petitioner, therefore,
requiring more time to be needed to adequately prepare the Petition.
•'. The Petitioner requests this Court to Grant him an extension of time
for 60 days in which to properly prepare his petition.


                                     PRAYER


     Petitioner pray this Honorable'Court will Grant him 60 days inwhich
to prepare his PDR.

Executed on this          day of May, 2015.

                                              Respectfully Submitted,

                                              Rashad Lee #1932553
                                              2101 FM 369 North
                                              Iowa Park, Texas      76367




                                     1 of 2
                          CERTIFICATE OF SERVICE


  I, Rashad Lee, do hereby certify that the Request For Extension of
Time was mailed to: Clerk, Court of Criminal Appeals, P.O. Box .12308,
Austin, Texas   78711, by U.S. Mail, postage prepaid on the   -day of
May, 2015.



                                              Rashad Lee




                                  2 of 2